                          Case 3:21-cv-00485-JCS Document 74 Filed 09/16/21 Page 1 of 4



                    1   COOLEY LLP
                        MICHAEL G. RHODES (116127)
                    2   (rhodesmg@cooley.com)
                        KYLE C. WONG (224021)
                    3   (kwong@cooley.com)
                        101 California Street, 5th Floor
                    4   San Francisco, California 94111-5800
                        Telephone:     (415) 693-2000
                    5   Facsimile:     (415) 693-2222

                    6   LINH K. NGUYEN (305737)
                        (lknguyen@cooley.com)
                    7   JAMIE D. ROBERTSON (326003)
                        (jdrobertson@cooley.com)
                    8   4401 Eastgate Mall
                        San Diego, California 92121
                    9   Telephone:    (858) 550-6000
                        Facsimile:    (858) 550-6420
                   10
                        Attorneys for Defendant
                   11   Twitter, Inc.

                   12
                                                       UNITED STATES DISTRICT COURT
                   13
                                                  NORTHERN DISTRICT OF CALIFORNIA
                   14
                                                          SAN FRANCISCO DIVISION
                   15

                   16
                        JOHN DOE #1 AND JOHN DOE #2,                   Case No. 3:21-cv-00485-JCS
                   17
                                         Plaintiffs,                   STIPULATION AND [PROPOSED] ORDER ON
                   18                                                  DEFENDANT TWITTER INC.’S ANSWER TO
                               v.                                      THE FIRST AMENDED COMPLAINT
                   19
                        TWITTER, INC.,
                   20                                                  Judge:      Hon. Joseph C. Spero
                                         Defendant.                    Trial Date: Not yet set
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                   STIP. & [PROPOSED] ORDER ON DEF’S
 SAN FRANCISCO                                                                                        ANSWER TO FAC
                                                                                           CASE NO. 3:21-CV-00485-JCS
                           Case 3:21-cv-00485-JCS Document 74 Filed 09/16/21 Page 2 of 4



                    1           Pursuant to Civil Local Rules 6-1, 6-2 and 7-12, Plaintiffs John Doe #1 and John Doe #2

                    2   (“Plaintiffs”), and Defendant Twitter, Inc. (“Twitter”) (together, with Plaintiffs, the “Parties”),

                    3   hereby agree and stipulate that good cause exists to request an order from the Court extending

                    4   Defendant’s time to answer the First Amended Complaint (“FAC”).

                    5                                                    RECITALS

                    6           WHEREAS, the above-captioned action was first filed on January 20, 2021;

                    7           WHEREAS, Plaintiffs filed the FAC on April 7, 2021;

                    8           WHEREAS, the Court granted in part and denied in part Twitter’s motion to dismiss the

                    9   First Amended Complaint on August 19, 2021;

                   10           WHEREAS, Twitter’s answer to the FAC is currently due on September 16, 2021;

                   11           WHEREAS, the FAC contains 235 paragraphs of detailed factual allegations and is 55

                   12   pages long;

                   13           WHEREAS, Twitter is working diligently towards providing a comprehensive response to

                   14   the FAC and a short extension would permit Twitter to more adequately investigate the factual

                   15   allegations in the FAC;

                   16           WHEREAS, Twitter has requested, and Plaintiffs have consented to, a six-day extension

                   17   for Twitter’s answer to the FAC;

                   18           WHEREAS, the Parties previously requested a two-week extension with respect to

                   19   Twitter’s answer to the FAC;

                   20           WHEREAS, under Civil Local Rules 6-1(b) and 6-2(a), the Parties may stipulate in writing

                   21   to request an order changing time that would involve papers required to be filed with the Court

                   22   other than an initial response to a complaint;

                   23           WHEREAS, the Parties have previously requested and the Court has granted an extension

                   24   on the Initial Case Management Conference and a stipulated briefing schedule on Twitter’s motion

                   25   to dismiss the FAC;

                   26           WHEREAS, a further Case Management Conference in this matter is set for November 5,

                   27   2021;

                   28           WHEREAS, the requested extension does not affect a hearing or proceeding on the Court’s
COOLEY LLP
ATTORNEYS AT LAW                                                                         STIP. & [PROPOSED] ORDER ON DEF’S
 SAN FRANCISCO                                                            2                                 ANSWER TO FAC
                                                                                                 CASE NO. 3:21-CV-00485-JCS
                           Case 3:21-cv-00485-JCS Document 74 Filed 09/16/21 Page 3 of 4



                    1   calendar;

                    2          WHEREAS, this modification would not affect the case schedule as none has been entered;

                    3          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the Parties hereto,

                    4   through their undersigned counsel, as follows: Twitter shall file and serve its answer to the First

                    5   Amended Complaint on or before September 22, 2021.

                    6
                        IT IS SO STIPULATED.
                    7

                    8    Dated: September 16, 2021                          COOLEY LLP

                    9                                                       /s/ Michael G. Rhodes
                                                                            Michael G. Rhodes (116127)
                   10
                                                                            Kyle C. Wong (224021)
                   11                                                       101 California Street, 5th Floor
                                                                            San Francisco, California 94111-5800
                   12                                                       Telephone: (415) 693-2000
                   13                                                       Email: rhodesmg@cooley.com
                                                                            Email: kwong@cooley.com
                   14
                                                                            Linh K. Nguyen (305737)
                   15
                                                                            Jamie D. Robertson (326003)
                   16                                                       4401 Eastgate Mall
                                                                            San Diego, California 92121
                   17                                                       Telephone: (858) 550-6000
                   18                                                       Email: lknguyen@cooley.com
                                                                            Email: jdrobertson@cooley.com
                   19
                                                                            Attorneys for Defendant Twitter, Inc.
                   20

                   21
                         Dated: September 16, 2021                          NATIONAL CENTER ON SEXUAL
                   22                                                       EXPLOITATION

                   23                                                       /s/ Benjamin W. Bull
                                                                            Benjamin W. Bull (Pro Hac Vice)
                   24
                                                                            Peter A. Gentala (Pro Hac Vice)
                   25                                                       Danielle Bianculli Pinter (Pro Hac Vice)
                                                                            Christen M. Prince (Pro Hac Vice)
                   26                                                       1201 F St NW, Suite 200
                                                                            Washington, D.C. 20004
                   27                                                       Telephone: (202) 393-7245
                   28                                                       Email: lawcenter@ncose.com
                                                                            Attorneys for Plaintiffs
COOLEY LLP
ATTORNEYS AT LAW                                                                          STIP. & [PROPOSED] ORDER ON DEF’S
 SAN FRANCISCO                                                          3                                    ANSWER TO FAC
                                                                                                  CASE NO. 3:21-CV-00485-JCS
                            Case 3:21-cv-00485-JCS Document 74 Filed 09/16/21 Page 4 of 4



                    1                                                        THE MATIASIC FIRM, P.C.
                                                                             Paul A. Matiasic (226448)
                    2
                                                                             Hannah E. Mohr (294193)
                    3                                                        4 Embarcadero Center, Suite 1400
                                                                             San Francisco, CA 94111
                    4                                                        Telephone: (415) 675-1089
                    5                                                        Email: matiasic@mjlawoffice.com

                    6                                                        Attorneys for Plaintiffs

                    7                                                        THE HABA LAW FIRM, P.A.
                                                                             Lisa D. Haba (Admitted Pro Hac Vice)
                    8
                                                                             Adam A. Haba (Admitted Pro Hac Vice)
                    9                                                        1220 Commerce Park Dr., Suite 207
                                                                             Longwood, FL 32779
                   10                                                        Telephone: (844) 422-2529
                                                                             Email: lisahaba@habalaw.com
                   11                                                               adamhaba@habalaw.com
                   12
                                                                             Attorneys for Plaintiffs
                   13

                   14
                                                                ATTESTATION
                   15             Filer’s Attestation: Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, Linh
                   16    Nguyen hereby attests that concurrence in the filing of this document has been obtained.
                   17
                        Dated: September 16, 2021                    COOLEY LLP
                   18

                   19
                                                                     /s/ Linh K. Nguyen
                   20                                                Linh K. Nguyen

                   21                                                Attorneys for Defendant Twitter, Inc.

                   22    PURSUANT TO STIPULATION, IT IS SO ORDERED.

                   23
                         Dated:
                   24                                                HON. JOSEPH C. SPERO
                                                                     UNITED STATES MAGISTRATE JUDGE
                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                            STIP. & [PROPOSED] ORDER ON DEF’S
 SAN FRANCISCO                                                           4                                     ANSWER TO FAC
                                                                                                    CASE NO. 3:21-CV-00485-JCS
